J-A23043-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

WILLIAM A. MOULIS

                            Appellant                   No. 1674 WDA 2014


           Appeal from the Judgment of Sentence September 3, 2014
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0002584-2014


BEFORE: GANTMAN, P.J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                         FILED OCTOBER 30, 2015

        Appellant, William A. Moulis, appeals from the judgment of sentence

entered in the Allegheny County Court of Common Pleas, following his bench

trial convictions for driving under the influence of alcohol or a controlled

substance (“DUI”), stop signs and yield signs, and careless driving. 1       We

affirm.

        The relevant facts and procedural history of this case are as follows.

On the morning of November 2, 2013, Lisa Jacobs called 911 to report an

erratic driver. Ms. Jacobs informed the 911 dispatcher she had observed the

driver of a tan/brown Chevy Cavalier sedan driving erratically, swerving, and

failing to stop at multiple stop signs.        Ms. Jacobs said the driver of the
____________________________________________


1
    75 Pa.C.S.A. §§ 3802(d)(2); 3323(b); 3714(a), respectively.
J-A23043-15


vehicle almost hit her car.       Ms. Jacobs believed the driver might be

intoxicated and posed a threat to others on the road.               Ms. Jacobs

subsequently supplied police with a written statement of the events as well.

      Officer Eric Maga responded to the 911 dispatch and pulled over the

vehicle Ms. Jacobs had described.     Appellant was the driver of the vehicle

and Mary Mattei, Appellant’s girlfriend, was the passenger.       When Officer

Maga approached Appellant’s vehicle, he noticed Appellant spoke very slowly

and had pinpoint pupils.     Appellant took longer than usual to produce his

insurance card and failed to produce his driver’s license and registration card

the first time Officer Maga requested those documents, requiring the officer

to ask a second time.       Based on the 911 dispatch and Officer Maga’s

observations, the officer suspected Appellant might be under the influence of

pills or narcotics.   Officer Maga asked Appellant to exit the vehicle so the

officer could perform field sobriety tests. Officer Maga initially conducted a

Horizontal Gaze Nystagmus (“HGN”) test; Appellant displayed six out of six

signs of impairment during this test.       Officer Maga also administered a

Portable Breath Test (“PBT”), which did not detect alcohol on Appellant’s

breath.   Officer Maga began giving instructions for the walk-and-turn test

thereafter, but due to the heavy flow of traffic and Officer Maga’s

observations that Appellant was unsteady on his feet, the officer decided for

safety reasons to continue the field sobriety testing at the police station.

      At the police station, Officer Maga conducted the walk-and-turn test


                                      -2-
J-A23043-15


and the one-leg stand test.           Appellant failed both tests.         Based on

Appellant’s deficient performance on the field sobriety tests, and the officer’s

observations, Officer Maga concluded Appellant was under the influence of

narcotics.      A subsequent blood draw showed Appellant had Xanax and

Valium in his system. Appellant said he had a prescription for Xanax, but

Appellant did not produce the prescription to the officer.

        The Commonwealth charged Appellant with DUI and other summary

offenses. On August 8, 2014, Appellant filed a suppression motion claiming,

inter   alia,   Officer   Maga   lacked   probable   cause   to   arrest   Appellant.

Specifically, Appellant disputed that he failed the field sobriety tests and

requested the Commonwealth to produce video footage from Officer Maga’s

police dashboard camera and video surveillance from the police station

where Officer Maga had later conducted field sobriety tests. The court held

a suppression hearing on August 11, 2014. At the suppression hearing, the

Commonwealth presented testimony/evidence from Lisa Jacobs and Officer

Maga.     Ms. Jacobs testified about her observations of Appellant’s erratic

driving on the morning in question, which prompted her to call 911. Officer

Maga testified about his observations of Appellant and his administration of

the various field sobriety tests.         Officer Maga also explained that the

dashboard camera in his police cruiser had been disconnected and was non-

functioning on the morning of November 2, 2013.               Thus, Officer Maga

maintained there was no video footage of Appellant’s performance of the


                                          -3-
J-A23043-15


HGN test. Officer Maga further testified that there is a surveillance camera

in the hallway of the police station where the officer conducted the later field

sobriety tests, but Officer Maga was unsure whether the camera was

functioning on the date in question.     The Commonwealth also moved into

evidence, without objection, an e-mail dated June 25, 2014, from the

Assistant District Attorney to defense counsel, confirming there was no video

footage of any of the field sobriety tests.

       The defense presented testimony from Ms. Mattei.              Ms. Mattei’s

version of events directly contradicted the events as described by Ms. Jacobs

and Officer Maga.       Ms. Mattei testified that Ms. Jacobs was the person

driving erratically, and Appellant only swerved to move out of Ms. Jacobs’

way.     Ms. Mattei said Ms. Jacobs was “flying down the road” and almost

caused    a   big   accident.   Additionally,   Ms.   Mattei   thought   Appellant

successfully completed the HGN test. Ms. Mattei admitted she did not see

Appellant perform the walk-and-turn test or one-leg stand test because she

was seated in the lobby of the police station at that time, but Ms. Mattei

maintained she saw video surveillance in the lobby.            Ms. Mattei guessed

that, if Officer Maga had conducted field sobriety tests at the police station,

then there would be video footage of those tests. Ms. Mattei also indicated

Appellant has a prescription for Xanax and Valium. At the conclusion of the

hearing, the court denied Appellant’s suppression motion.                The court

expressly stated it found Ms. Mattei’s testimony incredible.


                                      -4-
J-A23043-15


       Appellant proceeded directly to a bench trial. The parties incorporated

by reference all testimony/evidence from the suppression hearing with the

exception of testimony and evidence concerning the HGN test and the PBT.2

The Commonwealth recalled Officer Maga.          Officer Maga testified that

Appellant admitted at the time of his blood draw he had consumed two

Xanax, but Appellant did not recall if he had taken those pills the night

before the traffic stop or two nights prior.         Based on the officer’s

observations of Appellant, Officer Maga opined Appellant was incapable of

safe driving.     The parties stipulated that the levels of Xanax and Valium

detected in Appellant’s blood were consistent with therapeutic values for

those drugs.

       The Commonwealth also presented testimony from Jennifer Janssen,

an expert in forensic toxicology. Ms. Janssen testified that Appellant’s blood

results showed the presence of Xanax and Valium. Ms. Janssen explained

Xanax can cause drowsiness, lightheadedness, and impaired coordination.

Ms. Janssen stated Valium can cause sedation, muscle relaxation, and

lethargy. Ms. Janssen also indicated that pinpoint pupils are more indicative

of opiate use, which was not detected in Appellant’s system. Nevertheless,

Ms. Janssen explained that just because a drug is below the detection limit

does not necessarily mean the individual did not consume that particular
____________________________________________


2
 Thus, Appellant’s performance during the HGN test and the results of the
PBT are relevant only to Appellant’s suppression challenge.



                                           -5-
J-A23043-15


drug.     Ms. Janssen concluded there were therapeutic concentrations of

Xanax and Valium in Appellant’s system at the time of the blood draw, and

Appellant was “under the influence” of those substances.           The defense did

not present any additional testimony or evidence.

        At the conclusion of trial, the court found Appellant guilty of DUI, stop

signs and yield signs, and careless driving.        The court specifically said it

deemed      Ms.   Jacobs’   testimony   credible   and   Ms.    Mattei’s   testimony

incredible.   On September 3, 2014, the court sentenced Appellant to time

served plus six (6) months’ probation for DUI; the court imposed no further

penalty for the summary offenses.        Appellant timely filed a post-sentence

motion on Monday, September 15, 2014, which the court denied the next

day.    Appellant timely filed a notice of appeal on October 14, 2014.           On

October 16, 2014, the court ordered Appellant to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).              Appellant

subsequently filed a motion for extension, which the court granted until

November 25, 2014.          On November 25, 2014, Appellant timely filed his

concise statement.

        Appellant raises the following issues for our review:

           WHETHER THE [TRIAL] COURT ERRED IN REFUSING TO
           GRANT APPELLANT’S MOTION TO SUPPRESS THE
           EVIDENCE OF THE ARREST FOR LACK OF PROBABLE
           CAUSE?

           WHETHER APPELLANT’S DUE PROCESS RIGHTS WERE
           VIOLATED BY THE COMMONWEALTH’S FAILURE TO
           PRODUCE VIDEOTAPE TESTIMONY OF THE TRAFFIC STOP

                                        -6-
J-A23043-15


         AND SOBRIETY TESTS?

         WHETHER THE TRIAL COURT ERRED IN ARGUING THAT
         APPELLANT’S CLAIMS RELATED TO SUFFICIENCY OF THE
         EVIDENCE AND WEIGHT OF THE EVIDENCE WERE WAIVED
         FOR REVIEW BY THIS COURT FOR FAILING TO PROVIDE A
         SUFFICIENTLY DETAILED [RULE] 1925(B) STATEMENT?

         WHETHER THE TRIAL COURT ERRED IN DETERMINING
         THAT THERE WAS SUFFICIENT EVIDENCE ON THE RECORD
         TO SUPPORT APPELLANT’S CONVICTION FOR DUI-
         CONTROLLED SUBSTANCE?

         WHETHER THE VERDICT OF THE TRIAL COURT OF GUILTY
         FOR DUI-CONTROLLED SUBSTANCE IS AGAINST THE
         WEIGHT OF THE EVIDENCE?

(Appellant’s Brief at xi).

      “Our standard of review in addressing a challenge to a trial court’s

denial of a suppression motion is limited to determining whether the factual

findings are supported by the record and whether the legal conclusions

drawn from those facts are correct.”   Commonwealth v. Williams, 941
A.2d 14, 26 (Pa.Super. 2008) (en banc) (quoting Commonwealth v.

Jones, 874 A.2d 108, 115 (Pa.Super. 2005)).

         [W]e may consider only the evidence of the prosecution
         and so much of the evidence for the defense as remains
         uncontradicted when read in the context of the record as a
         whole. Where the record supports the findings of the
         suppression court, we are bound by those facts and may
         reverse only if the court erred in reaching its legal
         conclusions based upon the facts.

Williams, supra at 27 (quoting Jones, supra).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Anthony M.

                                   -7-
J-A23043-15


Mariani, we conclude Appellant’s issues merit no relief.             The trial court’s

opinion comprehensively discusses and properly disposes of the questions

presented.     (See Trial Court Opinion, filed December 2, 2014, at 4-9)

(finding: (issue 1) Officer Maga pulled over Appellant’s vehicle based on

911    dispatch    that    Appellant    was    driving   erratically;3   Officer   Maga

administered HGN test at scene of traffic stop; Officer Maga testified at

suppression hearing that Appellant exhibited six out of six signs of

impairment during that test; Officer Maga also conducted walk-and-turn test

and one-leg stand test, both of which Appellant failed; court found incredible

Ms. Mattei’s testimony about her observations of Appellant’s performance on

field sobriety tests; based on Officer Maga’s observations and Appellant’s

failure of field sobriety tests, Officer Maga had probable cause to arrest

Appellant;4 (issue 2) Commonwealth did not possess materials requested

____________________________________________


3
  In its opinion, the trial court initially analyzed whether police had
reasonable suspicion to stop Appellant’s vehicle. (See Trial Court Opinion at
2-4). Appellant does not contest the validity of the traffic stop on appeal, so
we need not address it.
4
  To the extent Appellant claims on appeal that he was under arrest before
the additional field sobriety testing at the police station, Appellant did not
preserve that specific complaint at the suppression hearing or in his Rule
1925(b) statement, so it is waived. See Commonwealth v. Castillo, 585
Pa. 395, 888 A.2d 775 (2005) (holding any issue not raised in Rule 1925(b)
statement is waived on appeal); Commonwealth v. Little, 903 A.2d 1269
(Pa.Super. 2006) (explaining appellate review of order denying suppression
is limited to examination of precise basis under which suppression was
initially sought; court will not consider new theories of relief on appeal).
Moreover, even if Appellant was under arrest before the additional field
(Footnote Continued Next Page)


                                           -8-
J-A23043-15


by Appellant; Officer Maga testified that dashboard camera inside his police

cruiser was not operational on date in question; Officer Maga further

testified he had no knowledge regarding whether any video existed depicting

Appellant’s performance of field sobriety tests at police station; Appellant

provided no evidence that videos of his field sobriety tests actually exist;

even if Appellant could show existence of videos, Appellant demonstrated no

bad faith by Commonwealth in relation to preservation of alleged videos; 5

                       _______________________
(Footnote Continued)

sobriety testing, Officer Maga had probable cause to arrest Appellant at the
scene of the traffic stop based on: (1) Ms. Jacobs’ report that Appellant was
driving erratically; (2) Officer Maga’s observations of Appellant’s very slow
speech and pinpoint pupils; (3) Appellant’s failure to produce his driver’s
license and registration when initially asked; (4) Appellant’s slow production
of his insurance card; (5) Appellant’s failure of the HGN test, in which
Appellant exhibited six out of six signs of impairment; and (6) Appellant’s
unsteadiness on his feet during the instructional phase of the walk-and-turn
test. See, e.g., Commonwealth v. Weaver, 76 A.3d 562 (Pa.Super.
2013) (explaining probable cause exists if facts and circumstances within
personal knowledge of police officer are sufficient to warrant person of
reasonable caution in belief that offense has been committed; holding officer
had probable cause to arrest defendant for DUI where concerned citizen
called police to report defendant’s erratic driving, officer initiated traffic stop,
defendant appeared sluggish and responded slowly to commands, defendant
failed HGN test, and police recovered Suboxone and Valium from defendant’s
vehicle).
5
  Appellant also claims the Commonwealth’s failure to disclose the alleged
videotapes constitutes a violation of Brady v. Maryland, 373 U.S. 83, 83
S. Ct. 1194, 10 L. Ed. 2d 215 (1963) (holding suppression by prosecution of
evidence favorable to accused upon request violates due process where
evidence is material either to guilt or punishment, regardless of good or bad
faith by prosecution). To succeed on a Brady challenge, the defendant must
show: (1) the evidence was favorable to the accused, either because it is
exculpatory or impeaching; (2) the Commonwealth suppressed the
evidence; and (3) the defendant suffered prejudice. Commonwealth v.
(Footnote Continued Next Page)


                                            -9-
J-A23043-15


(issues 3-5) Appellant’s bald allegations in Rule 1925(b) statement

concerning challenges to sufficiency and weight of evidence are too vague to

permit review; Appellant’s claims provide no guidance as to which elements

of DUI offense Commonwealth allegedly failed to prove, and how weight of

evidence did not support verdict; Appellant’s sufficiency and weight of

evidence claims are waived for vagueness).

      Moreover, when examining a challenge to the sufficiency of evidence:

          The standard we apply in reviewing the sufficiency of the
          evidence is whether viewing all the evidence admitted at
          trial in the light most favorable to the verdict winner, there
          is sufficient evidence to enable the fact-finder to find every
          element of the crime beyond a reasonable doubt. In
          applying [the above] test, we may not weigh the evidence
          and substitute our judgment for the fact-finder.            In
          addition, we note that the facts and circumstances
          established by the Commonwealth need not preclude every
          possibility of innocence.        Any doubts regarding a
          defendant’s guilt may be resolved by the fact-finder unless
          the evidence is so weak and inconclusive that as a matter
          of law no probability of fact may be drawn from the
          combined circumstances. The Commonwealth may sustain
          its burden of proving every element of the crime beyond a
          reasonable doubt by means of wholly circumstantial
          evidence. Moreover, in applying the above test, the entire
          record must be evaluated and all evidence actually
          received must be considered. Finally, the [trier] of fact
          while passing upon the credibility of witnesses and the

                       _______________________
(Footnote Continued)

Feese, 79 A.3d 1101 (Pa.Super. 2013), appeal denied, 626 Pa. 674, 94 A.3d
1007 (2014). Here, Appellant offered only the testimony of Ms. Mattei to
support his proposition that the videotapes existed and would contain
“favorable evidence” (i.e., they would show Appellant did not fail the field
sobriety tests). The trial court found Ms. Mattei’s testimony incredible.
Thus, Appellant cannot demonstrate a Brady violation. See id.



                                           - 10 -
J-A23043-15


           weight of the evidence produced, is free to believe all, part
           or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011) (quoting Jones, supra at 120-

21).

       The Vehicle Code defines the offense of DUI, in relevant part, as

follows:

           § 3802.     Driving under influence of alcohol or
           controlled substance

                                    *     *      *

                 (d) Controlled substances.—An individual may
           not drive, operate or be in actual physical control of the
           movement of a vehicle under any of the following
           circumstances:

                                    *     *      *

                      (2) The individual is under the influence of a
                 drug or combination of drugs to a degree which
                 impairs the individual’s ability to safely drive,
                 operate or be in actual physical control of the
                 movement of the vehicle.

75 Pa.C.S.A. § 3802(d)(2). Additionally:

              The weight of the evidence is exclusively for the
              finder of fact who is free to believe all, part, or none
              of the evidence and to determine the credibility of
              the witnesses. An appellate court cannot substitute
              its judgment for that of the finder of fact. Thus, we
              may only reverse the…verdict if it is so contrary to
              the evidence as to shock one’s sense of justice.

           Moreover, where the trial court has ruled on the weight
           claim below, an appellate court’s role is not to consider the
           underlying question of whether the verdict is against the

                                        - 11 -
J-A23043-15


         weight of the evidence. Rather, appellate review is limited
         to whether the trial court palpably abused its discretion in
         ruling on the weight claim.

Commonwealth v. Champney, 574 Pa. 435, 444, 832 A.2d 403, 408

(2003), cert. denied, 542 U.S. 939, 124 S. Ct. 2906, 159 L. Ed. 2d 816 (2004)

(internal citations omitted).

      Instantly,    the     Commonwealth       presented      the       following

testimony/evidence at trial: (1) Ms. Jacobs testified she was driving her

children to a doctor’s appointment on the morning of November 2, 2013,

when she observed the driver of a nearby vehicle driving erratically; the

driver failed to stop at multiple stop signs, swerved all over the road, drove

across both lanes of traffic without signaling, and almost caused an accident;

other drivers were honking their horns; Ms. Jacobs called 911 and described

the vehicle and the driver’s actions; (2) Officer Maga responded to the 911

dispatch and pulled over the vehicle Ms. Jacobs had described; Appellant

was the driver of the vehicle and Ms. Mattei was the passenger; Appellant

spoke very slowly and took longer than Officer Maga had expected to

produce his insurance card; Appellant failed to comply with the officer’s

initial request to supply his driver’s license and registration; Appellant had

pinpoint pupils, consistent with the consumption of pills or narcotics; Officer

Maga conducted a walk-and-turn test and one-leg stand test, both of which

Appellant failed; a subsequent blood draw showed Appellant had Xanax and

Valium in his system; Appellant admitted taking Xanax either the night


                                    - 12 -
J-A23043-15


before or two nights prior; Officer Maga believed Appellant was incapable of

safe driving; and (3) Ms. Janssen, an expert in forensic toxicology, testified

that Appellant had Xanax and Valium in his system at the time of the

incident; Ms. Janssen explained the adverse side effects of both substances,

which were consistent with Officer Maga’s observations of Appellant’s

behavior at the time of the traffic stop.

      The defense offered the suppression testimony from Ms. Mattei. Ms.

Mattei’s version of events directly contradicted the events as described by

Ms. Jacobs and Officer Maga. Ms. Mattei testified that Ms. Jacobs was the

person driving erratically and Appellant only swerved to move out of Ms.

Jacobs’ way.   Ms. Mattei admitted she did not see Appellant perform the

walk-and-turn test or one-leg stand test because she was in the lobby of the

police station at that time.   Ms. Mattei also testified that Appellant has a

prescription for Xanax and Valium. The court expressly stated it found Ms.

Jacobs’ testimony credible and Ms. Mattei’s testimony incredible. Viewed in

the light most favorable to the Commonwealth as verdict-winner, the

evidence was sufficient to sustain Appellant’s conviction for DUI.    See 75

Pa.C.S.A. § 3802(d)(2); Hansley, supra.       Additionally, the trial court as

fact-finder was free to accept the testimony from the Commonwealth’s

witnesses and to reject Ms. Mattei’s testimony.     See Champney, supra.

Appellant’s guilty verdict for DUI is not so contrary to the evidence as to

shock one’s sense of justice. See id. Thus, even if Appellant had preserved


                                     - 13 -
J-A23043-15


his challenges to the sufficiency and weight of the evidence, those claims

would still merit no relief. Accordingly, we affirm on the basis of the trial

court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/2015




                                   - 14 -
                                                                                           Circulated 10/19/2015 10:49 AM




       COMMONWEALTH OF PENNSYLVANIA                                      )
                                                                         )
                    vs.                                                  ) CC No. 2014-02584
                                                                         )
       WILLIAM A. MOULIS,                                                )
                                                                         )
                                      Defendant.                         )
                                                                         )

                                                            OPINION

       Mariani, J.



                    This is a direct appeal wherein the defendant appeals the Judgment of Sentence of

       September 3, 2014 which became final when this Court denied defendant's post-

       sentencing motions on September 16, 2014.                     After a non-jury trial, the defendant was

       found guilty of driving under the influence of a controlled substance and various vehicle

       code offenses.                     Defendant was sentenced to a term · of imprisonment of time served

       followed by a term of probation of six months. Defendant then filed this timely appeal.

       On appeal, the defendant claims that this Court erred in denying his suppression motion
                         (fl

       generall·~n,.t!...ore
         c::> . J~H          specifically in that this Court rejected his claim that he was arrested
          ••               0<2.1-
:fll   ~i,ut p~\\ cause. Defendant also claims that he was denied due process when the

~. Connr,on~~did
             1   not turn over certain video evidence.                                 Defendant also raises
 --         (...)              u-~~
  U.. chall~es lSa~~n the sufficiency and weight of the evidence. All claims fail.
                               t·· c.) ...J
               -:;:,..         n..      .a:
               ~·              ~..I
                c-~             ,:,
                                                                                       Circulated 10/19/2015 10:49 AM




         Defendant first claims that this Court erred in denying his motion to suppress.

Prior to trial, Defendant filed an Omnibus Pretrial Motion.                   That motion contained a

motion to suppress, a request for a probable cause hearing and a motion to dismiss

predicated on the Commonwealth's              refusal to produce video evidence of the stop of

defendant's     vehicle     and the field sobriety          tests administered       to the defendant.

Defendant's     motion to suppress was based on defendant's contention he was arrested

without probable cause because he did not violate the vehicle code nor did he fail any

field sobriety tests prior to his arrest. It is not clear whether the defendant challenged the

stop of his vehicle as well as the probable cause to arrest him or whether he challenged

only the probable cause to arrest him.1 Regardless, both arguments fail.




         Police officers are permitted to conduct a vehicle stop if the officer has reasonable

suspicion to believe that a violation of the Motor Vehicle Code is occurring or has

occurred. Commonwealth v. Holmes, 14 A.3d 89, 95 (Pa. 2011). "To have reasonable

suspicion, police officers need not personally observe the illegal or suspicious conduct,

but may rely upon the information of third parties, including tips from citizens."

Commonwealth v. Swartz, 787 A.2d 1021, 1024 (Pa. Super. 2001) (en bane). "Indeed,

identified citizens who report their observations of criminal activity to police are assumed

to be trustworthy, in the absence of special circumstances, since a known informant

places himself at risk of prosecution for filing a false claim if the tip is untrue, whereas an


1
  In his Omnibus Pretrial Motion and in his 1925(b) statement, the defendant only claimed that his arrest
was without probable cause. He never specifically challenged the actual stop of his vehicle, which required
the standard of reasonable suspicion. See Commonwealth v. Holmes, 14 A.3d 89, 95 (Pa. 2011). However,
because the defendant claimed in his Omnibus Pretrial Motion that he never violated the vehicle code and
did not fail any sobriety tests, this Court will address both issues in its opinion.


                                                     2
                                                                            Circulated 10/19/2015 10:49 AM




unknown informant faces no such risk." Commonwealth             v. Barber, 889 A.2d 587, 593

(Pa. Super. 2005). Similarly, "Pennsylvania law ...        permits a vehicle stop based upon a

radio bulletin if evidence is offered at the suppression hearing to establish reasonable

suspicion."   Id. at 594; see also Commonwealth v. Anthony, 977 A.2d 1182, 1185-1186

(Pa.Super. 2009).




        The defendant's vehicle was stopped as a result of a 911 call from a concerned

motorist, Lisa Jacobs, whose identity was known to the 911 dispatcher.             Ms. Jacobs

relayed her observations that the defendant had been operating his vehicle in a reckless

manner.       Ms. Jacobs told the 911 dispatcher that she was driving on Ewings Mill Road

in Robinson Township.           While she was driving, the defendant's    vehicle had quickly

driven up to the left side of her vehicle and almost swerved into her vehicle.             The

defendant's vehicle quickly swerved away.            She then observed the defendant's vehicle

pass her and repeatedly swerve again across her lane and into oncoming traffic and

almost drive off the road.      She related that other vehicles were forced off the road due to

the defendant's driving and they were honking their horns at him. She also explained that

the defendant drove through a few stop signs.        She then continued to her destination and

called 911.     Ms. Jacobs was able to describe the vehicle to the 911 dispatcher and she

relayed all of her observations about the defendant's driving.         Officer Eric Maga was

dispatched     to investigate   the matter.    He called Ms. Jacobs and she related her

observations to him. Officer Maga quickly located the defendant's vehicle and initiated a

traffic stop. Ms. Jacobs's information concerning the defendant's erratic driving clearly

established reasonable     suspicion that the defendant       had violated the Motor Vehicle



                                                 3
                                                                                        Circulated 10/19/2015 10:49 AM



Code.     Accordingly, the information supplied by Ms. Jacobs was sufficient to provide

the requisite reasonable         suspicion     for Officer Maga to conduct the traffic stop.'

Therefore, the stop of defendant's vehicle was proper.




        Similarly, probable cause existed to arrest the defendant. Probable cause to arrest

exists when a police officer has knowledge of sufficient facts and circumstances                            to

warrant a prudent person to believe that the driver has been driving under the influence of

alcohol or a controlled         substance.       Commonwealth          v. Angel, 946 A.2d 115,            118

(Pa.Super. 2008).         In this case, Officer Maga administered field sobriety tests to the

defendant.      Officer Maga testified that he administered the horizontal gaze nystagmus

test, or eye test, and the results of that test disclosed that the defendant exhibited all six

signs of impairment. The walk-and-tum test and the one-leg test were also administered.

The defendant failed both of those tests as well.               At the time of the defendant's arrest,

Officer Maga was aware that the defendant had been driving in an erratic manner and he

had failed three field sobriety tests.3          He clearly possessed the required knowledge that

the defendant had been driving under the influence of a controlled substance. This Court

believes this evidence was clearly sufficient to establish probable cause to arrest the

defendant.




2
  The defendant's girlfriend testified that the defendant did not commit any vehicle code violations. For the
reasons set forth on the record, this Court did not find her testimony credible.
3
  The defendant's girlfriend testified that she did not see the defendant fail the field sobriety tests. Again,
for the reasons set forth on the record, this Court did not find her testimony credible.


                                                       4
                                                                         Circulated 10/19/2015 10:49 AM




        Defendant next claims that his due process rights were violated when the

Commonwealth did not provide copies of a dash cam videotape from Officer Maga's

police cruiser or a videotape of the defendant's filed sobriety tests conducted at the

Robinson Township Police Station.




       Under Pennsylvania discovery rules, a defendant may request the Commonwealth

to produce inculpatory evidence that is relevant and the Commonwealth must produce

such information provided it is within the possession of the Commonwealth.

Commonwealth v. Dent, 837 A.2d 571, 585 (Pa.Super. 2003). However, where the

evidence is equally accessible or inaccessible to both parties, a defendant cannot use the

discovery rules to compel the Commonwealth to produce such evidence. Id. Moreover,

unless a criminal defendant can show bad faith on the part of the Commonwealth, the

Commonwealth is not accountable for the failure to preserve any potentially useful

evidence and the failure to preserve such evidence does not constitute a denial of due

process of law." Commonwealth v. Feese, 79 A.3d 1101, 1108 (Pa.Super. 2013).




       The evidence adduced during the suppression hearing indicated that the

Commonwealth did not possess the materials requested by the defendant. Officer Maga

testified that dashboard camera inside the police cruiser he was driving at the time of the

arrest was never operational.    He testified that the police cruiser had been placed in

service in 2012 and that the dashboard camera never worked since that time.       He also

testified that he had no knowledge as to whether a video existed of the defendant

performing field sobriety tests in the hall area of the police station. The Commonwealth


                                             5
                                                                                Circulated 10/19/2015 10:49 AM




advised the Court that the video recorded in the Robinson Township Police Department

hallway "loops over itself' if no timely request is made to preserve the video.               The

defendant was arrested on November 2, 2013.                 The suppression hearing occurred on

August 11, 2014.        Defense counsel did not file a motion seeking disclosure of the video

until August 8, 2014.       Officer Maga only became aware that the defendant's           counsel

requested a copy of the video on the date of the suppression hearing.               Although the

defendant made a general statement that he believed that the videos in question did

actually exist, he did not provide any evidence that the videos actually existed or what

information would have been contained on them.               Simply put, the videos requested by

the defendant were not in possession of the Commonwealth.              Dashboard camera videos

never existed.     Additionally, even if the defendant could have somehow proved the

existence of the videos, there was certainly no showing by the defendant of any bad faith

on the part of the Commonwealth            in relation to the preservation      of such videos.

Accordingly, the failure to produce any of the videos to the defendant was not error.




       The defendant's        final four issues relate to very general challenges          to the

sufficiency of the evidence and the weight of the evidence.            Pennsylvania courts have

explained that "a Concise Statement which is too vague to allow the court to identify the

issues raised on appeal is the functional equivalent of no Concise Statement at all."

Commonwealth       v.     Dowling,   778 A.2d 683   686 (Pa.   Super. 2001);     see also

Commonwealth v. Seibert. 799 A.2d 54 (Pa. Super. 2002).                In such circumstances, the

vague issues raised on appeal are deemed waived. Lineberger v. Wyeth, 894 A.2d 141,




                                                  6
                                                                           Circulated 10/19/2015 10:49 AM




148 (Pa. Super. 2006).    As set forth in Commonwealth v. Reeves, 907 A.2d 1, 2-3 (Pa.

Super. 2006):



                There is a common sense obligation to give the trial court
                notice as to what the trial court should address in its Rule
                1925(a) opinion. While there is a middle ground that
                counsel must travel to avoid having a Rule 1925(b)
                statement so vague that the trial judge cannot ascertain
                what issues should be discussed in the Rule 1925(a)
                opinion or so verbose and lengthy that it frustrates the
                ability of the trial judge to hone in on the issues actually
                being presented to the appellate court, see Kanter v.
                Epstein, 866 A.2d 394 (Pa. Super. 2004), that is not an
                onerous burden to place on counsel. It only requires using a
                little common sense.


       Germane to this case, general claims of insufficiency of evidence or weight of

evidence that do not articulate the specific elements that an appellant deems weren't

established at trial are too vague and result in a waiver of the issues raised on appeal. See

Commonwealth v. Williams, 959 A.2d 1252, 1257-1258; (Pa. Super. 2008). In Williams,

the Superior Court was evaluating a 1925(b) statement that posed the following question:

                Was there not insufficient evidence to sustain the charges
                of Murder, Robbery, VUFA no license, and VUFA on the
                streets. [sic] Thus, denying petitioner due process of law?



The Superior Court held that this statement was too vague and, therefore, the issue of

sufficiency was waived on appeal:

                Similarly, Appellant herein failed to articulate the specific
                elements of any crime which he deems the evidence
                presented at trial failed to sufficiently establish. Though the
                Commonwealth did not object to Appellant's defective
                1925(b) statement on this issue, the trial court indicated in



                                               7
                                                                           Circulated 10/19/2015 10:49 AM




               its Opinion that Appellant's failure to list any reasons he
               believes that the evidence was insufficient to sustain the
               charges created a situation in which this is issue is too
               ambiguous to be effectively reviewed by the trial court and
               should be dismissed. Trial Court Opinion, filed June 26,
               2007, at 7. As such, in light of Flores, supra; we find
               Appellant has waived this issue.



Williams, 959 A.2d at 1257-1258; see also Commonwealth v. Flores, 921 A.2d 517, 522-

523 (Pa. Super. 2007)( a 1925(b) statement stating that "[t]he evidence presented was

insufficient to prove beyond a reasonable doubt that the appellant committed the above-

captioned offenses" and that "the testimony of Sondra Coble, Julienne Briggs, and Atlas

Simpson was insufficient to prove beyond a reasonable doubt that the appellant

committed the above-captioned offenses" did not properly preserve a sufficiency of the

evidence claim for appellate review.); Reeves, 907 A.2d at 3 (a Rule 1925(b) statement

that stated, "[t]he evidence was insufficient to support the verdict on the charge of

securing execution of documents by deception" was insufficient and the issue was,

therefore, waived.); Seibert, 799 A.2d 54 (Appellant's weight of the evidence issue

waived for having filed a vague 1925(b) statement claiming only that "the verdict of the

jury was against the weight of the credible evidence as to all of the charges.")



        In this case, the defendant's final four claims in his 1925(b) statement fall short of

what is required in such a statement.       The defendant makes bald allegations that the

evidence was insufficient to convict him and that the verdict was against the weight of

the evidence. He also makes two allegations that his guilt was not proven beyond a

reasonable doubt. He claims that the trial court erred in finding him guilty beyond a



                                               8
.   ·,   ~~                                                                           Circulated 10/19/2015 10:49 AM




              reasonable doubt and he claims that the Commonwealth of Pennsylvania did not prove

              his guilt beyond a reasonable doubt.       His claims do not provide any guidance as to

              which elements were lacking proof and how the weight of the evidence did not support

              the verdict rendered in this case. These allegations are too vague and, pursuant to the

              authority set forth above, this Court believes that these issues are waived for appellate

              review.



                        For the foregoing reasons, the Judgment of Sentence should be affirmed.



                                                            By the Court:



              Date: .~,,p,_             /   I 2,:;11-




                                                           9